OPINION DISSENTING TO THE DENIAL OF STATE’S PETITION FOR DISCRETIONARY REVIEW
OVERSTREET, Judge.
Upon reexamination of our recent opinion in Lemmons v. State, 818 S.W.2d 58 (Tex.Cr.App.1991), I am of the opinion that the trial courts and lawyers may be uncertain as to whether a criminal defendant who pleads guilty to a misdemeanor pursuant to a plea bargain agreement has a right to pursue an appeal. Because the State now asks that very question in the instant petition for discretionary review, I strongly believe that said petition should be granted to answer the question. Because the Court chooses to refuse to grant said petition, I respectfully dissent to that action.